PER CURIAM.
Pursuant to a written plea of nolo con-tendere, Appellant Robert Cramer received the minimum prison sentence under the Criminal Punishment Code scoresheet in the record. At the sentencing hearing Cramer preserved no error. Nevertheless, appellant’s counsel has filed a brief contending that the Criminal Punishment Code is unconstitutional on various grounds. This argument is without merit. See Hall v. State, 773 So.2d 99 (Fla. 1st DCA 2000); see Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000); see also Hayes v. State, Case No. 99-2437, — So.2d -, *11262001 WL 20794 (Fla. 1st DCA Jan. 10, 2001).
AFFIRMED.
KAHN, BROWNING and LEWIS, JJ, concur.